Citation Nr: 9930723	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative appendicitis, and ileocecostomy with 
reanastomosis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for status post operative appendicitis, and 
ileocecostomy with reanastomosis, was granted and evaluated 
at 10 percent disabling, effective in March 1998, and in 
which service connection for, inter alia, a hiatal hernia and 
bilateral hearing loss was denied.

The Board notes that the RO identified the issue concerning 
the residuals of the veteran's inservice abdominal surgery as 
one of entitlement to service connection rather than of 
entitlement to an increased evaluation.  Yet, the Board finds 
that the present case may be distinguished from Fenderson v. 
West, 12 Vet. App. 119 (1999).

In Fenderson, the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter the 
Court) held, in part, that the RO never issued a statement of 
the case concerning an appeal from the initial assignment of 
a disability evaluation because the RO had characterized the 
issue as one of entitlement to an increased evaluation.  
Fenderson involved a situation in which the Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  This case differs from Fenderson in that the 
appellant did file a timely substantive appeal concerning the 
initial rating to be assigned for the disability at issue.  
The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  The RO, in the 
present 

case, has given the veteran notice of the laws and 
regulations governing the increase of disability ratings, as 
well as notice of the criteria required to attain the next 
higher evaluation under the pertinent diagnostic code.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's mistaken characterization of the issue as one 
of service connection, or in the Board's re-characterization 
of the issue as one of entitlement to the assignment of a 
higher disability evaluation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
statement of the case.

The issue of entitlement to service connection for bilateral 
hearing loss is the subject of a remand immediately following 
this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
concerning the issue of an increased evaluation for status 
postoperative appendicitis, and ileocecostomy with 
reanastomosis, has been obtained by the originating agency.

2.  The veteran' service-connected status postoperative 
appendicitis, and ileocecostomy with reanastomosis, is 
currently manifested by symptoms that are no more than slight 
in severity.

3.  The veteran has not presented competent medical diagnosis 
of a hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of more than 
10 percent for status postoperative appendicitis, and 
ileocecostomy with reanastomosis, have not been met.  
38 U.S.C.A. §§ 1155 (West 1998), 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.114, Diagnostic Codes 7329, 
7803, 7804, 7805 (1999).

2.  The veteran has not presented a well-grounded claim for 
service connection of a hiatal hernia.  38 U.S.C.A. §§ 1110 
(West 1991), 5107 (West 1998); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Status Postoperative 
Appendicitis
and Ileocecostomy with Reanastomosis

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board notes that the veteran's service medical records 
may not be complete.  For example, his report of medical 
examination at discharge is not of record.  However, the 
Board notes that, while the regulations require review of the 
recorded history of a disability, they do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, the veteran's hospital records detailing his 
inservice abdominal surgery are of record.  Thus, the Board 
finds that, concerning the issue of the increased evaluation 
for the residuals of his abdominal surgery, the veteran is 
not prejudiced by the missing service records, including his 
discharge physical.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.


In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in April 1999 
granted service connection for the residuals of inservice 
abdominal surgery, described as status postoperative 
appendicitis, and ileocecostomy with reanastomosis.  The 
evidence then of record included service medical records and 
a November 1998 VA examination report.

Service medical records show that the veteran was diagnosed 
in August 1996 with perforated retrocecal appendicitis with 
extensive necrosis along the cecum and large periappendiceal 
abscess.  He underwent an appendectomy, ileocecostomy, and 
side-to-side anastomosis that month and was discharged with a 
diagnosis of perforated retrocecal appendicitis with 
contained appendiceal abscess.  The narrative summary reveals 
he was discharged to duty with recommendations for a one-
month convalescent leave with follow-up for wound care.  
There is nothing further.

The November 1998 VA examination report shows subjective 
complaints of irregular bowel movements with constipation and 
diarrhea, and occasional blood streaks on the toilet tissue 
occurring once a week, but no abdominal pain, cramping, 
nausea, weight loss, or other specific gastrointestinal 
complaints.  The veteran did complain of occasional 
heartburn, which sometimes troubled him at night and which he 
relieved with antacid.  The examiner noted objective 
observations of no masses or localized tenderness.  
Genital/rectal examination was negative except for small 
internal hemorrhoids.  Rectal sphincter and prostate were 
noted to be normal.  The report shows diagnoses of post 
operative status appendicitis with appendiceal abscess, 
resection of appendix and cecum with reanastamosis; symptoms 
suggestive of irritable bowel syndrome; and recurrent heart 
burn, possible gastroesophageal reflux disease.

As noted above, the veteran has appealed the assigned 10 
percent evaluation for this disability.  He avers that he 
experiences symptoms compatible with dumping 

syndrome and hypoglycemia.  However, the medical evidence of 
record simply does not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The current 10 percent rating was assigned under Diagnostic 
Code 7329, for symptoms arising from resection of the large 
intestine that are slight in severity.  The veteran meets 
this criteria.  The November 1998 VA examination report shows 
that he complained of irregular bowel movements with 
constipation and diarrhea, and that he found occasional blood 
streaks on the toilet tissue, once a week.

A higher evaluation may be granted under Diagnostic Code 7329 
for symptoms arising from resection of the large intestine 
that are moderate in severity.  However, the medical evidence 
of record does not demonstrate that the required 
manifestations are present.  First, the examiner conducting 
the November 1998 examination observed no masses or localized 
tenderness in the veteran's abdomen, no genital or rectal 
abnormalities, and diagnosed abdominal conditions-
appendicitis with appendiceal abscess and resection of 
appendix and cecum with reanastomosis-as status 
postoperative.  Second, during this examination, the veteran 
himself did not complain of other disabling symptoms, such as 
abdominal pain, cramping, nausea, weight loss, or any other 
specific gastrointestinal difficulties.  Third, there is no 
other medical evidence of record establishing that he 

experiences any other abdominal symptoms.  Fourth, and 
finally, the veteran has not stated he is seeking or has 
received treatment for this disability.

The veteran has implied in his notice of disagreement and 
substantive appeal that he suffers from symptoms of dumping 
syndrome and hypoglycemia.  He has also indicated that he has 
irritable bowel syndrome and gastroesophageal reflux.  The 
Board points out that the medical evidence does not reflect 
that he has actually been diagnosed with any of these 
conditions.  Moreover, there are no clinical findings that 
would suggest he suffers from anemia, hypoglycemia, 
uncontrollable weight gain or weight loss, or any other 
condition that may be attributed to the residuals of his 
inservice abdominal surgery.  Rather, the examiner diagnosed, 
in November 1998, only the post-operative conditions, noting 
only that the symptoms reported by the veteran were 
suggestive of irritable bowel syndrome and that 
gastroesophageal reflux was only a possible diagnosis.

After consideration of the evidence, the Board finds that the 
criteria for a schedular rating of more than 10 percent are 
not met for the service-connected residuals of the veteran's 
inservice abdominal surgery.  Specifically, current medical 
evidence demonstrates that the veteran's condition is 
essentially asymptomatic, but for his complaints of irregular 
bowel movements with constipation and diarrhea, and his own 
report of finding blood streaks on toilet tissue once a week.  

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the disabling manifestations of 
the veteran's scars separately.  Thus, in addition to 
considering whether an increased evaluation for the residuals 
of the veteran's inservice abdominal surgery are warranted 
under Diagnostic Code 7329, the Board will also analyze 
whether a compensable evaluation is warranted for the 
surgical scar under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable if it is "poorly 
nourished, with repeated ulceration," or if it is "tender 
and painful on objective demonstration," respectively.  The 
medical 

evidence reveals no tenderness or pain at the scar.  
Specifically, the November 1989 VA examination report notes 
the presence of a scar on the transverse right upper 
quadrant, extending from the midline above the umbilicus to 
the right anterior axillary line, but no findings of 
tenderness or masses, lesions or other abnormalities.  At 
Diagnostic Code 7805, the Schedule also provides that a scar 
can be rated on the basis of "limitation of function" of 
the part of the body that is affected.  Because the veteran 
has not alleged, and the medical evidence does not 
demonstrate, that function of any body part is limited by the 
scar itself, there is no such residual that can be considered 
under this diagnostic code.

After consideration of the evidence, the Board finds that the 
criteria for a separate, compensable rating for the residual 
scar are not met.  Specifically, there is no evidence of 
pain, tenderness, ulceration, poor nourishment, or limitation 
of function at the residual scar.

This does not, however, necessarily preclude the granting of 
an increased rating for the veteran's service-connected 
surgery residuals.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for the 
residuals of large intestinal resection, as well as for 
symptomatic scars, however, the medical evidence does not 
reflect that the required manifestations are present.  


Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The medical evidence of 
record does not show that the veteran has required frequent 
treatment or hospitalization for this disability.  He has 
reported no interference with his employment.  There is no 
other evidence to suggest that the residuals of the veteran's 
inservice abdominal surgery disability markedly interfere 
with his employment.  The evidence does not suggest that the 
impairment resulting solely from the service-connected status 
postoperative appendicitis, and ileocecostomy with 
reanastomosis, warrant extra-schedular consideration.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted in this case.


II.  Service Connection for a Hiatal Hernia

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, and one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability 

was incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran avers that he currently has a hiatal hernia which 
is the result of his active service.  However, he has not 
presented competent medical evidence that he has a hiatal 
hernia.

Service medical records reflect no treatment for, or 
complaints or diagnosis of, a hiatal hernia.  The veteran's 
reports of medical examination and history at entrance to 
active service, dated in January 1994, indicate no abdominal 
complaints, abnormalities, defects or any other findings 
concerning a hernia. As noted above, the veteran's service 
medical records may be incomplete.  For example, his 
discharge physical is not of record.  However, the Board 
finds that it need not obtain these records.  Even if the 
Board were to obtain these records and they were to reflect 
diagnosis of or treatment for a hiatal hernia in service, it 
would prove only the truthfulness of his assertions of 
inservice complaints of or treatment for a hiatal hernia.  
Without evidence of a current disability, the veteran's claim 
is not well-grounded.  See Caluza, supra.

The veteran has presented his own statements averring that he 
has a hiatal hernia that is linked to his active service.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings 

regarding the nature and extent of any hiatal hernia or its 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history, but they do not constitute competent medical 
evidence for the purposes of diagnosing current disability or 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  His allegations to that effect 
are in contrast to the medical evidence; the report of the 
November 1998 VA examination does not indicate that a hiatal 
hernia was diagnosed, or that a hiatal hernia is currently 
manifested.

As the veteran has presented no evidence, other than his own 
allegations, to establish that he currently has a hiatal 
hernia, his claim for service connection for a hiatal hernia 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons his claims had been 
denied.  The Board also notes that, unlike Robinette, the 
veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make his claim well-grounded.  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).


ORDER

The claim for an increased evaluation for status 
postoperative appendicitis, and ileocecostomy with 
reanastomosis, is denied.  The claim for service connection 
for a hiatal hernia is denied.



REMAND

The veteran also seeks entitlement to service connection for 
bilateral hearing loss.  In April 1999, the RO issued a 
rating decision which denied this claim, among others.  In 
May 1999, the veteran submitted a notice of disagreement to 
this decision, and in this document discussed specifically 
his dissatisfaction with the evaluation assigned the service-
connected status postoperative appendicitis, and 
ileocecostomy with reanastomosis; the denial of service 
connection for a hiatal hernia; and the denial of service 
connection for bilateral hearing loss.  In July 1999, the RO 
issued a statement of the case identifying, as issues for 
which a statement of the case was required, only the 
evaluation granted for the postoperative abdominal surgery 
residuals and service connection for a hiatal hernia.  The RO 
has not yet issued a statement of the case concerning the 
issue of service connection for bilateral hearing loss.  The 
Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Consequently, the Board 
will remand the issue of service connection for bilateral 
hearing loss to the RO for the issuance of a statement of the 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a statement of the 
case concerning the issue of entitlement 
to service connection for bilateral 
hearing loss.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the statement of the case, he must perfect a timely 
substantive appeal on each issue he wishes to appeal to the 

Board.  Otherwise, the Board will not have jurisdiction.  The 
Board intimates no opinion as to the ultimate outcome of any 
additional claim or claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







